Name: Commission Regulation (EU) NoÃ 1204/2010 of 16Ã December 2010 amending for the 142nd time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: politics and public safety;  international affairs;  Asia and Oceania;  international trade;  civil law;  European construction
 Date Published: nan

 17.12.2010 EN Official Journal of the European Union L 333/45 COMMISSION REGULATION (EU) No 1204/2010 of 16 December 2010 amending for the 142nd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan, (1) and in particular Article 7(1)(a) and 7a(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 07 December 2010 the Sanctions Committee of the United Nations Security Council decided to add one natural person to its list of persons, groups and entities to whom the freezing of funds and economic resources should apply and on 30 November 2010 amended two entries on the list. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 2010. For the Commission, On behalf of the President, David O'SULLIVAN Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entry shall be added under the heading Natural persons: (a) Fahd Mohammed Ahmed Al-Quso (alias (a) Fahd al-Quso, (b) Fahd Mohammed Ahmen Al-Quso, (c) Abu Huthaifah, (d) Abu Huthaifah al-Yemeni, (e) Abu Huthaifah al-Adani, (f) Abu al-Bara, (g) Abu Huthayfah al-Adani, (h) Fahd Mohammed Ahmed al-Awlaqi, (i) Huthaifah al-Yemeni (j) Abu Huthaifah al-Abu al-Bara, (k) Fahd Mohammed Ahmad al-Kuss). Address: Yemen. Date of birth: 12.11.1974. Place of birth: Aden, Yemen. Nationality: Yemeni. Other information: (a) Yemeni national identification number 2043, (b) Operative of Al-Qaida in the Arabian Peninsula and cell leader in Shabwa Province, Yemen. Date of designation referred to in Article 2a(4)(b): 7.12.2010. (2) The entry Mondher Ben Mohsen Ben Ali Al-Baazaoui (alias Hamza). Address: Via di Saliceto 51/9, Bologna, Italy. Date of birth: 18.3.1967. Place of birth: Kairouan, Tunisia. Nationality: Tunisian. Passport No: K602878 (Tunisian passport issued on 5.11.1993, expired on 9.6.2001). Other information: Was extradited to France on 4.9.2003. Date of designation referred to in Article 2a (4) (b): 25.6.2003 under the heading Natural persons shall be replaced by the following: Mondher Ben Mohsen Ben Ali Al-Baazaoui (alias (a) Manza Mondher, (b) Hanza Mondher, (c) Al Yamani Noman, (d) Hamza, (e) Abdellah). Address: 17 Boulevard Soustre, 04000 Digne-les-Bains, France. Date of birth: (a) 18.3.1967, (b) 18.8.1968, 28.5.1961. Place of birth: Kairouan, Tunisia. Nationality: Tunisian. Passport No: K602878 (Tunisian passport issued on 5.11.1993, expired on 9.6.2001). Other information: Was extradited from Italy to France on 4.9.2003. Date of designation referred to in Article 2a (4) (b): 25.6.2003. (3) The entry Zelimkhan Ahmedovich Yandarbiev (alias Abdul-Muslimovich). Address: Derzhavina street 281-59, Grozny, Chechen Republic, Russian Federation. Date of birth: 12.9.1952. Place of birth: village of Vydrikh, Shemonaikhinsk (Verkhubinsk) district, (Soviet Socialist Republic of) Kazakhstan. Nationality: Russian. Passport No: (a) 43 No 1600453, (b) 535884942 (Russian foreign passport), (c) 35388849 (Russian foreign passport). Other information:(a) address is former address, (b) killed on 19.2.2004. under the heading Natural persons shall be replaced by the following: Zelimkhan Ahmedovich Yandarbiev (alias (a) Hussin Mohamed Dli Tamimi (b) Abdul-Muslimovich (c) Ã ¯Ã ½Ã ´Ã °ÃÃ ±Ã ¸Ã µÃ ² Ã Ã µÃ »Ã ¸Ã ¼Ã Ã °Ã ½ Ã Ã Ã ¼Ã µÃ ´Ã ¾Ã ²Ã ¸Ã  (Ã Ã ±Ã ´Ã Ã »Ã ¼Ã Ã Ã »Ã ¸Ã ½Ã ¾Ã ²Ã ¸Ã ). Address: Derzhavina Street Number 281, apartment 59, Grozny City, Chechen Republic, Russian Federation. Date of birth: 12.9.1952. Place of birth: Vydrikha Village, Shemonaikhinskiy (former Verkhubinskiy) District, Eastern Kazakhstan Region, Soviet Socialist Republic of Kazakhstan, USSR. Nationality: Russian. Passport No: (a) 43 No 1600453, (b) 535884942 (Russian foreign passport), (c) 35388849 (Russian foreign passport). Other information: Confirmed to have died in Doha, Qatar on 13.2.2004. Date of designation referred to in Article 2a (4) (b): 25.6.2003.